Citation Nr: 0429050	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  00-06 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for low back 
disability, evaluated as 40 percent disabling from April 28, 
2000, and 20 percent disabling prior to that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
December 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which increased the rating 
for the veteran's low back disability from noncompensable to 
10 percent.  The Board notes that in the August 2000 
supplemental statement of the case, the RO increased the 
rating from 10 percent to 20 percent, effective July 20, 
1998, and also increased the rating from 20 percent to 40 
percent, effective April 28, 2000; however, this did not 
satisfy the veteran's appeal

In July 2000, a hearing before a local hearing officer was 
held at the RO.  A transcript of that hearing is of record.


REMAND

Although the RO has classified the veteran's service-
connected low back disability as lumbosacral strain, the 
record reflects that the veteran also has intervertebral disc 
disease with impaired sensation in the L5 distribution that 
the RO has conceded is part of the service-connected 
disability.

With respect to the intervertebral disc disease, the Board 
notes that at the most recent VA examination of the veteran's 
low back in November 2003, the veteran reported that he has 
low back pain with radiation to both lower extremities.  This 
complaint is also noted in some of the treatment records.  
The examiner reported that there was decreased sensation in 
the L5 distribution on the left and diagnosed degenerative 
disc disease and degenerative joint disease at the L4-5 level 
with radiculopathy.  Unfortunately, the examiner did not 
provide sufficient information for rating purposes.  

In light of these circumstances, the Board has concluded that 
further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to this claim.  Accordingly, the case is 
REMANDED to the RO (via the Appeals Management Center in 
Washington, D.C.) for the following actions: 

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession and to either submit or 
provide the RO with the information and 
any authorization necessary to enable the 
RO to obtain any medical records, not 
already of record, pertaining to 
treatment or evaluation of his low back 
disability during the period of this 
claim.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  In any event, 
the RO should obtain a copy of any 
pertinent VA outpatient records for the 
period since March 2003.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide the outstanding evidence.

3.  When all indicated record development 
has been completed, the RO should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of his 
service-connected low back disability.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back 
disability.  Any indicated studies, 
including an X-ray study and range 
of motion testing in degrees, should 
be performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify 
any excursion of motion accompanied 
by pain.  The examiner should 
identify any objective evidence of 
pain and provide an assessment of 
the degree of severity of any pain.

The examiner should specifically 
address whether there is localized 
tenderness, muscle spasm on extreme 
forward bending; loss of lateral 
spine motion, unilateral, in a 
standing position; listing of the 
whole spine to the opposite side or 
other abnormality of spinal contour; 
positive Goldthwaite's sign; 
abnormal mobility on forced motion, 
and/or guarding.  If guarding or 
muscle spasm is found, the examiner 
should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

If the lumbosacral spine is 
ankylosed, the examiner should 
identify the angle of ankylosis, 
provide an opinion as to whether it 
is at a favorable or unfavorable 
angle, and indicate whether it 
results in difficulty walking 
because of a limited line of vision, 
restricted opening of the mouth and 
chewing, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen, dyspnea or dysphagia, 
atlantoaxial subluxation or 
dislocation, or neurologic symptoms 
due to nerve root stretching.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any sensory or motor 
in the lower extremities due to the 
disc disease should be identified.  
The examiner should provide an 
opinion with respect to any symptoms 
due to nerve root impingement as to 
whether they are mild, moderate, 
moderately severe, or severe.  The 
examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the 
frequency and duration of any 
episodes of acute signs and symptoms 
of intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

4.  The RO should also undertake any 
other development it determines to be 
indicated.

5.  When all indicated development has 
been completed, the RO should 
readjudicate the veteran's claim based on 
a de novo review of all pertinent 
evidence and consideration of all 
potentially applicable criteria.  The RO 
should specifically consider whether 
neurological impairment of one or both 
lower extremities should be separately 
rated.  

6.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative and 
afford them the requisite opportunity for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



